COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 
 




 
ROBERT F.
  NAYLOR, III,
 
                            Appellant,
 
v.
 
RAUL MIJARES,
  SR., AND 
RUBY
  MIJARES,
 
                            Appellees.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00393-CV
 
Appeal from the
 
County Court at Law
Number 3
 
of El Paso County, Texas
 
(TC# 2000-3028)




 
 
O P I N I O N
 
Pending before the Court is the joint
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1), which states:
(a) The appellate court may dispose of an appeal as
follows:
 
(1)       in accordance with an agreement
signed by all parties or their attorneys and filed with the clerk; 
 
.              
.               .
 
 




The parties have complied with the
requirements of Rule 42.1(a)(1).  The Court has considered this cause on the joint  motion and
concludes the motion should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
October 3, 2002        
 
RICHARD BARAJAS, Chief Justice
 
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.
 
(Do
Not Publish)